DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/15/2022 in which Applicant lists claims 2-16 and 18-20 as being original, and claims 1 and 17 as being currently amended. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 6/15/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 3/16/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-14 of the remarks, filed 6/15/2022, with respect to Im et al. (US 2018/0224665 A1) not disclosing “the optical path folding member on a plane intersecting the first optical axis; and a first ball bearing and a second ball bearing disposed on the plane” as set forth in claim 1; and “a first ball bearing and a second ball bearing disposed on the surface of the housing, and supporting the movable body to rotate on the first plane, wherein the surface of the housing is configured to intersect the first optical axis” as set forth in claim 17; and the statement of common ownership invoking the 102(b)(2)(C) exception with regard to the Seo et al. (US 2020/0363626 A1) reference have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Greene (55,223) on 6/28/2022.

The application has been amended as follows: 
The seventh line of claim 11 has been replaced with:
“folding member, and configured to rotate in a second planar direction including the first optical”.

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/28/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872